Citation Nr: 0010431	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-09 517	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for acneform lesions and rosacea.

2. Entitlement to an effective date prior to June 2, 1997, 
for the grant of service connection for acneform lesions and 
rosacea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1967.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1997 and April 1998 decisions 
of the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


REMAND

A review of the record discloses that additional action by 
the RO is required before the Board can proceed further in 
adjudicating the veteran's claims.  In May 1999, the Board 
remanded this claim to the RO for, in pertinent part, the 
purpose of obtaining and associating with the claims file the 
veteran's treatment records from the Hines VA Medical Center 
(Hines).  The Board explained that the VA is deemed to have 
constructive knowledge of records generated by the VA and, in 
this case, has actual knowledge of the existence of these 
records.  As such, under Bell v. Derwinski, 2 Vet.App. 611, 
612-613 (1992), they are considered to be evidence that is of 
record at the time any decision is made, and should be 
associated with the claims file.  

Following the issuance of the Remand, the RO endeavored to 
obtain the VA records as instructed.  However, after 
receiving information from a representative at Hines that no 
such records were available, the RO returned the case to the 
Board.  The Board believes that the RO should have taken 
further action.  A computer printout of record dated May 1999 
indicates that the veteran had no treatment at Hines.  
However, in June 1999, the RO received a letter from Hines 
indicating that the veteran's medical records were 
transferred to Federal Records Center (FRC) in February 1995.  
In September 1999, the Chief of Medical Administration 
Service at Hines sent the RO another letter reiterating that 
there were no records of the veteran at Hines.  Despite being 
informed that the veteran's records from Hines had been sent 
to FRC, the RO never tried to secure the records from FRC.

The United States Court of Appeals for Veterans Claims has 
held that the Board must ensure compliance with remand 
orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In light of this holding and based on the fact that the 
outstanding VA records might be pertinent to both issues on 
appeal, this claim is remanded to the RO for completion of 
the following previously ordered development:

1.  The RO should contact and obtain from 
FRC all records of the veteran's skin 
treatment that were transferred there 
from Hines VA Medical Center.  The RO 
should then associate with the claims 
file all records received.

2.  Following the receipt of the VA 
records, the RO should readjudicate the 
veteran's claims.  If either benefit 
sought is not granted, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond thereto before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional medical 
information.  At this time, the Board does not intimate any 
opinion as to the merits of this appeal.  While this appeal 
is in Remand status, the veteran may submit additional 
evidence in support of his appeal.  However, he is not 
required to act until he is further notified by the RO.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 3 -


